***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
           JAN HLINKA v. MARIA K. MICHAELS
                      (AC 43759)
                Bright, C. J., and Alexander and Suarez, Js.

                                   Syllabus

The plaintiff, J, sought, by way of summary process, to regain possession
    of certain premises that he owned with B, his wife, that were occupied
    by the defendant. The defendant filed special defenses, a counterclaim
    and prayers for relief. The trial court granted the defendant’s motion
    to cite in B as a counterclaim defendant. When J and B moved to strike
    the defendant’s counterclaim and prayers for relief, the trial court, sua
    sponte, struck all but one of the defendant’s special defenses. Following
    a trial, the court rendered judgment of possession of the premises in
    favor of J and B, and the defendant appealed to this court. Held:
1. The defendant could not prevail on her claim that the trial court lacked
    subject matter jurisdiction over the action, as the record clearly reflected
    that the joint owners of the premises were unanimous in their desire
    that the defendant be evicted from the premises: after B was added as
    a party to the action, she joined with J, a joint owner, in all efforts to
    secure a judgment of possession for them and against the defendant
    and there was no evidence that B objected to the summary process
    action; moreover, there was no language or provision in the applicable
    statute (§ 47a-23) providing that the trial court was deprived of subject
    matter jurisdiction over a summary process action unless all owners of
    a subject property agreed with the initiation of the action by a statement
    in the complaint or some sworn statement.
2. The trial court improperly struck, sua sponte, the defendant’s special
    defense of laches; the defendant was not provided with reasonable
    notice that her special defense could be struck, as J and B filed a motion
    to strike the defendant’s counterclaim and prayers for relief and did
    not move to strike the defendant’s special defenses, yet, in granting the
    motion to strike, the court struck the special defense of laches.
           Argued February 10—officially released May 11, 2021

                             Procedural History

   Summary process action, brought to the Superior
Court in the judicial district of Fairfield, Housing Ses-
sion at Bridgeport, where the defendant filed a counter-
claim; thereafter, the court, Spader, J., granted the
defendant’s motion to cite in Beata Hlinka as a counter-
claim defendant; subsequently, the court granted the
plaintiff’s motion to strike; judgment for the plaintiff on
the complaint and for the plaintiff and the counterclaim
defendant on the counterclaim, from which the defen-
dant appealed to this court. Reversed; further proceed-
ings.
   John R. Williams, for the appellant (defendant).
  Kevin J. Curseaden, for the appellees (plaintiff and
counterclaim defendant).
                          Opinion

   BRIGHT, C. J. In this summary process action, the
defendant, Maria K. Michaels, appeals from the judg-
ment of possession rendered by the trial court in favor
of the plaintiff, Jan Hlinka, and Beata Hlinka.1 The
defendant claims that the court (1) lacked subject mat-
ter jurisdiction over the action and (2) erred in striking,
sua sponte, the defendant’s special defense of laches.
We conclude that the court had subject matter jurisdic-
tion over the action, but we agree with the defendant’s
claim that the court improperly struck, sua sponte, her
special defense of laches. Accordingly, we reverse the
judgment of the trial court.
  The following facts and procedural history are rele-
vant to this appeal. Jan Hlinka is the defendant’s
nephew and Beata Hlinka is Jan Hlinka’s wife. The
defendant has lived at 180 Rosebrook Drive in Stratford
(premises) since 1965 and was the plaintiffs’ sponsor
when they immigrated to the United States. Since arriv-
ing in the United States, the plaintiffs have worked for
the defendant. In May, 1999, the defendant entered into
a purchase agreement for the sale of the premises to
the plaintiffs. Pursuant to the purchase agreement, the
defendant was granted the right to live on the premises
pursuant to the following language: ‘‘The purchase price
for [the premises] was established at One Hundred Sixty
Five Thousand Dollars ($165,000) with the agreement
that [the defendant] will continue to reside there as long
as she does not become a burden to [the plaintiffs].’’
The purchase agreement was signed by the plaintiffs
and the defendant. The transaction was evidenced by
a warranty deed recorded in the Stratford land records
on June 22, 1999, in volume 1508 at page 52.
  Subsequent to the transaction, the relationship
between the parties became acrimonious. On February
14, 2019, Jan Hlinka served a notice to quit possession
on the defendant. The notice stated that the defendant
must quit possession or occupancy of the premises on
or before February 19, 2019, because the defendant’s
original right or privilege to occupy the premises had
been terminated. A complaint seeking a judgment for
immediate possession was filed on February 28, 2019,
by Jan Hlinka, with a return date of March 8, 2019. On
March 11, 2019, the defendant filed a motion to dismiss
the complaint for lack of subject matter jurisdiction on
the grounds that Jan Hlinka’s notice to quit and sum-
mary process action failed to list both of the plaintiffs
as co-owners of the premises and failed to allege or
demonstrate that good cause existed to evict the defen-
dant pursuant to General Statutes § 47a-23c (b) (1). The
court denied the defendant’s motion to dismiss.
  On May 13, 2019, the defendant filed an answer, spe-
cial defenses, and a five count counterclaim. The defen-
dant asserted special defenses of estoppel, laches, fail-
ure to include an indispensable party, and violation of
General Statutes § 47a-23. The defendant also moved
to cite in Beata Hlinka as an additional counterclaim
defendant and the court granted the defendant’s
motion. In June, 2019, Jan Hlinka and Beata Hlinka,
jointly as plaintiffs, filed a motion to strike the defen-
dant’s counterclaim and prayers for relief in their
entirety. The plaintiffs did not move to strike the defen-
dant’s special defenses. Nevertheless, the court, in addi-
tion to granting the plaintiffs’ motion to strike the defen-
dant’s counterclaim, sua sponte, struck the defendant’s
special defenses, with the exception of her special
defense of estoppel. After a trial to the court, the court
issued a written decision on December 27, 2019, in
which it rendered judgment of possession of the prem-
ises in favor of the plaintiffs with a stay of execution
through April 27, 2020, and rejected the defendant’s
estoppel defense. This appeal followed. Additional facts
will be set forth as necessary.
                             I
   On appeal, the defendant concedes that the failure
to name every owner of the subject property in a notice
to quit does not deprive the court of subject matter
jurisdiction in a summary process action. The defendant
argues, nevertheless, that the court lacked jurisdiction
because nothing in the summary process complaint or
in an affidavit indicated to the court ‘‘that both of the
joint owners of [the premises] joined or agreed in bring-
ing the action to evict the defendant . . . .’’ In
response, the plaintiffs contend that there is no require-
ment that all consenting owners must be joined in either
the notice to quit or in the summary process action that
follows.
   We first set forth the standard of review and relevant
legal principles. ‘‘We have long held that because [a]
determination regarding a trial court’s subject matter
jurisdiction is a question of law, our review is plenary.
. . . Moreover, [i]t is a fundamental rule that a court
may raise and review the issue of subject matter juris-
diction at any time. . . . Subject matter jurisdiction
involves the authority of the court to adjudicate the
type of controversy presented by the action before it.
. . . [A] court lacks discretion to consider the merits
of a case over which it is without jurisdiction . . . .
The subject matter jurisdiction requirement may not be
waived by any party, and also may be raised by a party,
or by the court sua sponte, at any stage of the proceed-
ings, including on appeal. . . . [W]here the court ren-
dering the judgment lacks jurisdiction of the subject
matter the judgment itself is void. . . . Indeed, [i]t is
axiomatic that once the issue of subject matter jurisdic-
tion is raised, it must be immediately acted upon by
the court.’’ (Citations omitted; internal quotation marks
omitted.) Ajadi v. Commissioner of Correction, 280
Conn. 514, 532–33, 911 A.2d 712 (2006).
  ‘‘Before the [trial] court can entertain a summary
process action and evict a tenant, the owner of the land
must previously have served the tenant with notice to
quit. . . . As a condition precedent to a summary pro-
cess action, proper notice to quit [pursuant to § 47a-
23] is a jurisdictional necessity. . . .
   ‘‘We further observe that [s]ummary process is a spe-
cial statutory procedure designed to provide an expedi-
tious remedy. . . . It enable[s] landlords to obtain pos-
session of leased premises without suffering the delay,
loss and expense to which, under the common-law
actions, they might be subjected by tenants wrongfully
holding over their terms. . . . Summary process stat-
utes secure a prompt hearing and final determination.
. . . Therefore, the statutes relating to summary pro-
cess must be narrowly construed and strictly followed.’’
(Internal quotation marks omitted.) U.S. Bank National
Assn. v. Karl, 128 Conn. App. 805, 808–809, 18 A.3d
685, cert. denied, 302 Conn. 909, 23 A.3d 1249 (2011).
   Section 47a-23 (a) (3) provides in relevant part:
‘‘When the owner or lessor, or the owner’s or lessor’s
legal representative, or the owner’s or lessor’s attorney-
at-law, or in-fact, desires to obtain possession or occu-
pancy of any land or building . . . and . . . when one
originally had the right or privilege to occupy such
premises but such right or privilege has terminated . . .
such owner or lessor, or such owner’s or lessor’s legal
representative, or such owner’s or lessor’s attorney-at-
law, or in-fact, shall give notice to each . . . occupant
to quit possession or occupancy of such land, building,
apartment or dwelling unit, at least three days before
the termination of the rental agreement or lease, if any,
or before the time specified in the notice for the lessee
or occupant to quit possession or occupancy.’’ General
Statutes § 47a-1 (e) defines ‘‘[o]wner’’ as ‘‘one or more
persons, jointly or severally, in whom is vested (1) all
or part of the legal title to property, or (2) all or part
of the beneficial ownership and a right to present use
and enjoyment of the premises and includes a mort-
gagee in possession.’’ ‘‘[V]ested’’ is defined as ‘‘[h]aving
become a completed, consummated right for present
or future enjoyment; not contingent; unconditional;
absolute.’’ Black’s Law Dictionary (9th Ed. 2009) p.
1699.
   The defendant, citing to T.D.B. International, LLC v.
Parziale, Superior Court, judicial district of Waterbury,
Housing Session, Docket No. SPWA-XX-XXXXXXX (April
3, 1996) (16 Conn. L. Rptr. 607), argues that a summary
process action may not be brought unless all of the
owners agree with the initiation of the action. In T.D.B.
International, LLC, the housing court addressed the
issue of whether a person who has a two-thirds interest
in real property fits the definition of the term ‘‘the
owner’’ as used in § 47a-23, and therefore is authorized
to bring a summary process action when the owner of
the remaining interest opposes bringing such an action.
See id., 607.
   In interpreting the term ‘‘owner’’ in § 47a-23, the court
concluded that ‘‘[w]hile in some situations, the term
‘owner’ may mean one of several vested parties, the
court finds that under [§ 47a-23], ‘owner’ means unanim-
ity of the interests of the owners of the property.’’ Id.,
608. The court concluded further that the use of the
word ‘‘the’’ to modify the term ‘‘owner’’ demonstrates
the intended meaning of the phrase ‘‘the owner’’ in
§ 47a-23 as ‘‘an inclusive group which by definition con-
notes unanimity of interest.’’ Id. In support of its conclu-
sion, the court stated: ‘‘This finding is further supported
by using a commonsense approach in construing the
statute. Because the statute is aimed at providing pos-
session of real property to those entitled to it, it follows
that all owners have an interest in the disposition of
the property. To effectuate the statutory intent, it is
imperative that all of the owners act as one when bring-
ing a summary process action. Only with a consensus
can all the owners’ unanimity of interest be represented.
Therefore, the act of one owner against the wishes of
the other owners, clearly goes against the statutory
purpose of insuring that the owners decide how the
property should be utilized.’’ Id.2
   We need not reach the question of whether § 47a-23
requires that all owners of a property be unanimous in
their desire to pursue a summary process action
because the record in this case clearly reflects that,
unlike in T.D.B. International, LLC, the joint owners
of the premises are unanimous in their desire that the
defendant be evicted from the premises. After Beata
Hlinka was added as a counterclaim defendant in this
action, she joined with her husband and joint owner in
all efforts to secure a judgment of possession for the
plaintiffs and against the defendant. There is no evi-
dence that Beata Hlinka objected to the summary pro-
cess action. The concerns expressed by the court in
T.D.B. International, LLC, simply do not exist in
this case.
   We also disagree with the defendant that the unanim-
ity of the owners must be set forth in the summary
process complaint or in an affidavit. Section 47a-23 does
not contain any language or provision providing that
the trial court is deprived of subject matter jurisdiction
over a summary process action unless all owners of
the subject property agree with the initiation of the
action by a statement in the complaint or some sworn
statement. There is no question in this case that all
owners of the premises were in agreement to pursue
this summary process action. Thus, the defendant’s
jurisdictional argument is wholly without merit.
                             II
  The defendant’s second claim is that the court erred
when it, sua sponte, struck her special defense of
laches.3 The plaintiffs contend that the court properly
struck the special defense of laches because it was
nonresponsive to the allegations of the complaint. We
agree with the defendant.
   We note the standard of review and legal principles
that apply to the defendant’s claim. ‘‘Because a motion
to strike challenges the legal sufficiency of a pleading
and, consequently, requires no factual findings by the
trial court, our review of the court’s ruling on [a motion
to strike] is plenary. . . . A party wanting to contest
the legal sufficiency of a special defense may do so by
filing a motion to strike. The purpose of a special
defense is to plead facts that are consistent with the
allegations of the complaint but demonstrate, nonethe-
less, that the plaintiff has no cause of action. . . . In
ruling on a motion to strike, the court must accept as
true the facts alleged in the special defenses and con-
strue them in the manner most favorable to sustaining
their legal sufficiency.’’ (Internal quotation marks omit-
ted.) Wells Fargo Bank, N.A. v. Fratarcangeli, 192
Conn. App. 159, 164, 217 A.3d 649 (2019).
   ‘‘Pleadings have their place in our system of jurispru-
dence. While they are not held to the strict and artificial
standard that once prevailed, we still cling to the belief,
even in these iconoclastic days, that no orderly adminis-
tration of justice is possible without them. . . . Our
rules of practice contain provisions for the framing of
issues . . . . Our rules of practice include Practice
Book § 10-39 et seq., which governs motions to strike;
its proscriptions for its purpose and use are carefully
set out. Given what may be the legal consequence to
a party against whom such a motion is granted, the
movants should be required to follow our rules of prac-
tice, especially as to the party or parties against whom
it is directed. We cannot say that it is an unreasonable
practice to condition the right to the remedy sought by
a movant on a motion to strike on the requirement that
the movant plead for that relief in a manner so that all
parties directly concerned know that they are the object
of such requested relief.’’ (Citations omitted; internal
quotation marks omitted.) Heim v. California Federal
Bank, 78 Conn. App. 351, 363, 828 A.2d 129, cert. denied,
266 Conn. 911, 832 A.2d 70 (2003).
   Furthermore, ‘‘[w]e are mindful that it is a fundamen-
tal tenet of due process that persons directly concerned
with the result of an adjudication be given reasonable
notice and the opportunity to present their claims or
defenses. . . . This case calls to mind the admonition
that [e]ither we adhere to the rules [of practice] or
we do not adhere to them.’’ (Citation omitted; internal
quotation marks omitted.) Id., 364.
  In June, 2019, the plaintiffs filed a motion to strike
the defendant’s counterclaim and prayers for relief in
their entirety on the ground that the counterclaim and
prayers for relief did not implicate possession and,
therefore, were not properly before the trial court in
the summary process action. The plaintiffs, by way of
their motion and memorandum of law in support of the
motion to strike, did not move to strike the defendant’s
special defenses. Yet, in granting the plaintiffs’ motion
to strike, the court struck all counts of the defendant’s
counterclaim as well as all of the defendant’s special
defenses, with the exception of the special defense of
estoppel. Because the defendant was not provided with
reasonable notice that her special defense of laches
could be struck, we conclude that the court acted
improperly when it, sua sponte, struck that defense.
See id., 363–64 (concluding that trial court improperly
struck, sua sponte, count in absence of any motion
to strike count); see also Yale University School of
Medicine v. McCarthy, 26 Conn. App. 497, 502, 602 A.2d
1040 (1992) (concluding that it was improper for trial
court to dismiss defendant’s counterclaim in absence
of motion to strike by opposing party).
  The judgment is reversed and the case is remanded
for further proceedings according to law.
      In this opinion the other judges concurred.
  1
     Although the trial court granted the defendant’s motion to cite in Beata
Hlinka as a counterclaim defendant, Beata Hlinka was not added as a party
plaintiff. For ease of reference, we refer to Jan Hlinka and Beata Hlinka
collectively as the plaintiffs and individually by name.
   2
     We note that there is a split in the Superior Court on the issue of whether
the term ‘‘owner,’’ as used in § 47a-23, connotes unanimity of the interests
of the owners of a property. See Greene v. Cabarrus, Superior Court, judicial
district of New Haven, Housing Session, Docket No. NHSP-08-098865 (Sep-
tember 8, 2009) (48 Conn. L. Rptr. 504, 504) (holding that entire ownership
of premises must be represented as plaintiffs in order to maintain eviction
action); Sekeret v. Zdanis, Docket No. DV-187692, 2001 WL 477433, *2 (April
19, 2001) (‘‘[w]hile the notice to quit statute requires the owner to serve a
notice to quit, the statute’s language refers to an owner as being an inclusive
group requiring unanimity of interest’’). But see Toler v. Grant, Superior
Court, judicial district of Hartford, Housing Session, Docket No. HDSP-
144942 (April 2, 2008) (45 Conn. L. Rptr. 282, 284) (plaintiff, individually,
can bring summary process action and unanimity of both owners is not
required); Chimblo v. Hutter, Docket No. X01-CV-XX-XXXXXXX, 2001 WL
357919, *9 (March 29, 2001) (‘‘[§ 47a-23] does not require a plaintiff to be
the sole owner, but specifically provides that summary process may be
brought by ‘the owner,’ and the statutory definition includes those with a
shared or partial interest’’).
   3
     On appeal, the defendant does not raise a claim with respect to the
court’s striking of her special defenses alleging failure to include an indis-
pensable party and a violation of § 47a-23.